Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2012/0280900), hereinafter, Wang in view of Amihood et al (2020/0064445) hereinafter, Amihood.

In regards to claim 1, Wang teaches an electronic device for gesture recognition (abstract) , the electronic device comprising:
 a transceiver [005] (fig. 2 (a)(b) Tx/Rx)) configured to transmit and receive signals for measuring range and speed [0046,0065]; and 
a processor (fig. 2 DSP)) operably connected to the transceiver and configured to:
 transmit the signals, via the transceiver,[0044] in response to a determination that (fig. 2 (Tx))
Wang fails to expressly teach a triggering event. 
However, Amihood teaches a triggering event (fig. 5 (502, 504, 510, 512 and 514). Amihood Examiner notes different level of triggering events. 

    PNG
    media_image1.png
    826
    559
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include a triggering event as taught Amihood in order to save power[003-0020].
Therefore, Wang in view of Amihood teaches:
a triggering event occurred (fig. 5 (502, 504, 510, 512 and 514) Amihood, track movement of an object relative to the electronic device within a region (fig. 7b 140 and 100)) Wang of interest based on reflections of the signals [0070-0080] Wang received by the transceiver to identify range measurements and speed measurements associated with the object,[0045-0046] Examiner notes FMCW radar detection. (fig. 8 regions Wang  
    PNG
    media_image2.png
    416
    615
    media_image2.png
    Greyscale

 identify features from the reflected signals, based on at least one of the range measurements and the speed measurements [0045-0046] Wang, identify a gesture based in part on the features from the reflected signals [0039,0041-0049] Wang , and perform an action indicated by the gesture (figs 6-7b, 140 and scroll for example)) Wang

In regards to claim 11, Wang teaches a method for gesture recognition, the method comprising (abstract): transmitting signals, via a transceiver [005] (fig. 2 (a)(b) Tx/Rx)); 
Wang fails to expressly teach a triggering event. 
However, Amihood teaches a triggering event (fig. 5 (502, 504, 510, 512 and 514). Amihood
It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include a triggering event as taught Amihood in order to save power[003-0020].
Therefore, Wang in view of Amihood teaches in response to a determination that a triggering event occurred (fig. 5 (502, 504, 510, 512 and 514) Amihood, tracking movement of an object relative to an electronic device within a region of interest based on reflections of the signals received by the transceiver to identify range measurements and speed measurements associated with the object (fig. 7b 140 and 100)) Wang; identifying features from the reflected signals [0039,0041-0049] Wang , based on at least one of the range measurements and the speed measurements; identifying a gesture based in part on the features from the reflected signals; and performing an action indicated by the gesture. (figs 6-7b, 140 and scroll for example)) Wang

In regards to claim 21, Wang teaches a non-transitory computer readable medium embodying a computer program (abstract), the computer program comprising computer readable program code that, when executed by a processor of an electronic device, causes the processor to: transmit signals, via a transceiver [005] (fig. 2 (a)(b) Tx/Rx));
Wang fails to expressly teach a triggering event. 
However, Amihood teaches a triggering event (fig. 5 (502, 504, 510, 512 and 514). Amihood
It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang to further include a triggering event as taught Amihood in order to save power[003-0020].
Therefore, Wang in view of Amihood teaches in response to a determination that a triggering event occurred (fig. 5 (502, 504, 510, 512 and 514) Amihood, track movement of an object relative to the electronic device within a region of interest based on reflections of the signals received by the transceiver to identify range measurements and speed [0039,0041-0049] Wang measurements associated with the object (fig. 7b 140 and 100)) Wang; identify features from the reflected signals, based on at least one of the range measurements and the speed measurements; identify a gesture based in part on the features from the reflected signals; and perform an action indicated by the gesture. (figs 6-7b, 140 and scroll for example)) Wang

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2012/0280900), hereinafter, Wang in view of Amihood et al (2020/0064445) hereinafter, Amihood further in view of Stern et al (2021/0064146) hereinafter, Stern.

In regards to claim 2, Wang and Amihood fail to teach the electronic device of claim 1, the processor is further configured to: detect an input associated with a predefined location of the electronic device; determine that the input is the triggering event; and in response to detecting the input, transmit, via the transceiver, signature signals to identify the region of interest associated with the movement of the object.
However, Stern teaches the processor is further configured to: detect an input associated with a predefined location of the electronic device; determine that the input is the triggering event [0042]; and in response to detecting the input, transmit, via the transceiver, signature signals to identify the region of interest associated with the movement of the object.[0057] touching screen and removing finger. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Wang and Amihood to further include the processor is further configured to: detect an input associated with a predefined location of the electronic device; determine that the input is the triggering event; and in response to detecting the input, transmit, via the transceiver, signature signals to identify the region of interest associated with the movement of the object in order to save power. 
In regards to claim 12, see rational of claim 2, Wang and  The method of claim 11, further comprising: detecting an input associated with a predefined location of the electronic device; determining that the input is the triggering event; and in response to detecting the input, transmitting, via the transceiver, signature signals to identify the region of interest associated with the movement of the object.[0042, 0057] Stern.
Allowable Subject Matter
Claims 3-10, 13-20 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694